t c memo united_states tax_court austin danne hardin petitioner v commissioner of internal revenue respondent docket no filed date austin danne hardin pro_se tabitha a green for respondent memorandum findings_of_fact and opinion wells judge respondent determined that petitioner was liable for deficiencies and additions to tax for failure_to_file timely pursuant to sec_6651 failure to pay timely pursuant to sec_6651 and failure to pay estimated income_tax pursuant to sec_6654 for his and tax years after concessions the issues we must decide are whether petitioner is liable for a sec_6651 addition_to_tax for failure_to_file a timely return for whether petitioner is liable for a sec_6651 addition_to_tax for failure to pay timely for whether petitioner is liable for a sec_6654 addition_to_tax for failure to make estimated_tax payments for whether this court has jurisdiction to abate the interest on the deficiency and additions to tax for and whether petitioner is entitled to relief pursuant to sec_6511 findings_of_fact petitioner refused to stipulate any of the facts on date respondent filed a motion pursuant to rule f requesting the court to order petitioner to show cause why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be deemed established on date the court ordered petitioner to show cause why respondent’s proposed 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2during the pendency of the instant case on date respondent moved to dismiss for lack of prosecution and we took respondent’s motion under advisement we will deny that motion as moot at trial petitioner moved for partial summary_judgment on the issues that were addressed at trial and are addressed in this opinion we will deny petitioner’s motion stipulation of facts and evidence should not be deemed established on date petitioner filed a response but his response was not fairly directed to the proposed stipulation consequently on date we granted respondent’s motion and deemed established respondent’s proposed stipulation of facts and evidence the facts deemed established by the court’s order are incorporated in this opinion by reference and are found accordingly additionally the parties submitted two stipulations of settled issues on date this case was tried in atlanta georgia petitioner was a resident of georgia at the time he filed his petition since petitioner has been employed full time as an engineer at the department of defense his job involves setting criteria for the reliability of new military equipment and examining whether equipment satisfies those criteria petitioner has been married to delilah hardin since for almost two decades mrs hardin has been employed full time as a school counselor for the muscogee county school district she has also worked part time as an adjunct professor at columbus state university since with the exception of a three- year hiatus petitioner and mrs hardin have filed joint tax returns throughout their marriage and petitioner has been responsible for filing those returns because he is more of a numbers person than mrs hardin before her marriage to petitioner mrs hardin filed her own taxes and she assists him with filing their taxes by collecting documents petitioner and mrs hardin share other financial duties petitioner pays some of their bills and mrs hardin pays others petitioner and mrs hardin own a rental property that petitioner manages he is responsible for paying the utility bills and the mortgage on the property petitioner has been able to rent out only a portion of the property because of a mold problem that makes the main house uninhabitable and the rent he receives is insufficient to cover the mortgage during and part of petitioner and mrs hardin owned a second rental property but they sold it during and used the proceeds from the sale to pay down the line of credit on their own residence mrs hardin pays the mortgage on the couple’s own residence the couple has never had their utilities turned off because they failed to pay the bills petitioner failed to file his income_tax returns for and when they were due respondent prepared substitutes for returns for petitioner’s and tax years on date respondent mailed petitioner notices of deficiency for his and tax years petitioner timely filed a petition in this court during date petitioner submitted untimely tax returns for and on those returns petitioner claimed various exemptions and deductions that reduced his tax_liabilities from those calculated by respondent petitioner and respondent have reached an agreement regarding the amount of petitioner’s tax_liability for each year during petitioner had federal_income_tax withholding credits of dollar_figure and mrs hardin had federal_income_tax withholding credits of dollar_figure neither petitioner nor mrs hardin made estimated_tax payments for the parties agree that the amount of petitioner’s federal_income_tax liability for is dollar_figure petitioner has been diagnosed with attention deficit hyperactivity disorder adhd and mrs hardin has been diagnosed with mild to moderate adhd because of their adhd petitioner and mrs hardin have difficulty concentrating being organized and completing tasks petitioner also suffers from bipolar disorder and posttraumatic stress disorder and is a disabled veteran opinion pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for additions to tax and he must come forward with sufficient evidence indicating that it is appropriate to impose the relevant additions to tax 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden_of_proof with respect to any exculpatory factors such as reasonable_cause id pincite- the determination of whether reasonable_cause exists is based on all the facts and circumstances see estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 aff’d without published opinion 107_f3d_877 9th cir sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for the failure_to_file timely a required return unless the taxpayer can establish that such failure was due to reasonable_cause and not due to willful neglect 469_us_241 the commissioner bears the initial burden of production to introduce evidence that the return was filed late sec_7491 the taxpayer then bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect sec_7491 boyle u s pincite higbee v commissioner t c pincite because the parties agree that petitioner’s tax returns were not timely filed petitioner must prove that the untimely filing was due to reasonable_cause and not willful neglect see sec_7491 rule a higbee v commissioner t c pincite courts have consistently held that the standard to be applied in sec_6651 is one of ordinary business care and prudence as required by sec_301_6651-1 proceed admin regs boyle u s pincite n although the statute speaks of willful neglect no finding of willfulness is necessary to hold a taxpayer liable for the addition_to_tax id rather taxpayers must prove that their failure_to_file on time did not result from carelessness reckless indifference or intentional failure id petitioner contends that his late filing was due to reasonable_cause because he suffers from adhd bipolar disorder and posttraumatic stress disorder mental disorders reasonable_cause for a failure_to_file may exist if the taxpayer’s or a family member’s illness or incapacity prevents the taxpayer from filing his or her tax_return but not if the taxpayer is able to continue his or her business affairs despite the illness or incapacity see ruggeri v commissioner tcmemo_2008_300 and cases cited therein we are not persuaded that petitioner’s mental disorders prevented him from timely filing his tax_return during and petitioner managed two rental properties and paid monthly mortgages and utility bills for each he put one of those properties on the market and sold it during and he continued to manage the other_property throughout additionally petitioner was employed full time as an engineer for the department of defense throughout and where he performed complex analyses of military equipment petitioner contends that he sought and was granted reasonable accommodation at work during for his mental disorders although petitioner introduced evidence that he applied for reasonable accommodation during the evidence he submitted fails to establish that he actually received it regardless petitioner was completing his work without any such accommodation during and the evidence shows that petitioner was able to manage his other business affairs and maintain his job despite his mental disorders petitioner acknowledged at trial that he also failed to file his tax_return on time petitioner’s pattern of noncompliance further weighs against finding reasonable_cause see eg 88_tc_1175 on the basis of the foregoing we conclude that petitioner lacked reasonable_cause for failing to file his return timely accordingly petitioner is liable for the sec_6651 addition_to_tax sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return on or before the due_date unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition applies only if an amount of tax is shown on a return 127_tc_200 aff’d 521_f3d_1289 10th cir under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 the substitute for return included with the exhibits deemed admitted meets the requirements of sec_6020 in computing the sec_6651 addition_to_tax as determined in the notice_of_deficiency respondent reduced the amount of tax shown on the substitute for return by petitioner’s wage withholdings for it is undisputed that petitioner failed to pay any other part of the tax shown on the substitute for return consequently respondent has met his burden of production with respect to the sec_6651 addition_to_tax the addition_to_tax for failure to pay timely does not apply if the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect sec_6651 see higbee v commissioner t c pincite to prove reasonable_cause for a failure to pay timely the amount shown as tax on a return the taxpayer must show that he exercised ordinary business care and prudence in providing for payment of his tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if he paid the tax on the due_date sec_301_6651-1 proced admin regs the determination of whether the taxpayer had reasonable_cause pursuant to sec_6651 is similar to the analysis of reasonable_cause pursuant to sec_6651 except that undue financial hardship may be a defense to the failure to pay addition_to_tax see russell v commissioner tcmemo_2011_81 to establish undue_hardship the taxpayer must show that making the tax payment on time would have required the risk of a substantial financial loss merriam v commissioner tcmemo_1995_ petitioner contends that he should not be liable for the addition_to_tax for failure to pay timely pursuant to sec_6651 because of his mental disorders and because he and mrs hardin have a lot of debt for the same reasons we concluded that petitioner did not show reasonable_cause for failing to file his returns on time he has failed to show that he exercised ordinary business care and prudence in failing to pay his tax_liability on time additionally petitioner has not established that he would have suffered undue_hardship if he had paid his tax_liability both he and mrs hardin were employed full time throughout and they sold a rental property during that year and used the proceeds to pay down a line of credit on their home consequently we conclude that petitioner failed to establish reasonable_cause for his failure to pay timely accordingly petitioner is liable for the sec_6651 addition_to_tax for sec_6654 addition_to_tax taxpayers are liable for an addition_to_tax for failure to pay estimated_taxes where prepayments of tax either through withholding or by making estimated quarterly payments during the year do not equal the lesser_of of the tax shown for the current taxable_year or of the tax shown for the previous taxable_year sec_6654 an exception applies if the tax due for the year in issue is less than dollar_figure the individual had no tax_liability for the preceding year or a waiver applies sec_6654 the narrow exceptions to sec_6654 provide that an addition_to_tax will not be imposed if the commissioner determines that by reason of casualty disaster or unusual circumstances the addition would be inequitable or unfair or the taxpayer retired after reaching age or became disabled in either the taxable_year for which estimated_tax payments were required or in the taxable_year preceding such year and such underpayment was due to reasonable_cause and not willful neglect sec_6654 the commissioner bears the burden of production to show that the taxpayer had an estimated_tax payment obligation which includes whether a return was filed for the preceding year sec_7491 wheeler v commissioner t c pincite petitioner bears the burden_of_proof see higbee v commissioner t c pincite because petitioner failed to file a return for his tax_year he was required to make estimated payments equal to of his tax for his tax_year see sec_6654 evans v commissioner tcmemo_2010_62 the record shows that the amount of petitioner and mrs hardin’s withholding credits was less than of their joint tax_liability for accordingly respondent’s burden of production is satisfied petitioner asserts the same reasonable_cause defenses for the sec_6654 addition as he did for the sec_6651 and additions petitioner did not retire or become disabled during or therefore he does not fall into the narrow exception for reasonable_cause pursuant to sec_6654 the record does not establish that petitioner’s failure to make estimated_tax payments was due to casualty disaster or other unusual circumstances and we are not persuaded that the imposition of the sec_6654 addition_to_tax would be against equity and good conscience accordingly we conclude that petitioner is liable for the sec_6654 addition_to_tax for abatement of interest at trial petitioner indicated that he also sought abatement of interest with respect to the deficiencies and additions to tax the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent provided by statute sec_7442 85_tc_527 pursuant to sec_6404 the tax_court is authorized in certain circumstances to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion however we do not have jurisdiction pursuant to sec_6404 unless and until the commissioner has assessed interest and mailed an assessment of interest and the commissioner has mailed his final_determination not to abate such interest sec_6404 see rule 131_tc_54 110_tc_20 petitioner has made no claim_for_abatement of interest pursuant to sec_6404 and respondent has issued no final_determination not to abate such interest accordingly we lack jurisdiction to consider petitioner’s claim_for_abatement of interest relief under sec_6511 petitioner contends that he is entitled to relief pursuant to sec_6511 because his mental disorders qualify him as a financially disabled taxpayer sec_6511 provides for statutory tolling of the period of limitations on filing a claim for a refund_or_credit for overpayment of taxes when taxpayers are unable to manage their financial affairs because petitioner has not claimed that he is due a refund_or_credit for any previous tax_year his argument that he qualifies for relief pursuant to sec_6511 is irrelevant in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing appropriate orders will be issued and decision will be entered under rule
